DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 21 Apr 2022 for application number 17/103,795. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-15 presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (US 2015/0077591 A1).
In reference to claim 10, Fujiwara teaches a display control apparatus comprising: one or more processors [para 0256 discloses a processor]; and one or more memories [para 0255 discloses memory] which store instructions executable by the one or more processors to cause the display control apparatus to function as:
a touch detection unit configured to detect a touch operation on a surface of a display [Figs. 3A-B, paras 0077-0079 disclose touch operations; para 0049 discloses a touch screen]; 
a selection unit configured to select any one of a plurality of objects displayed on the display [para 0117 discloses selecting an object to display as the focus; para 0256 discloses a processor];
a change unit configured to change a virtual position from which predetermined image processing is performed on the selected object [Figs. 3A-B, paras 0077-0079 discloses a way of changing a virtual position of a light cast on an image; para 0256 discloses a processor]; and 
a control unit configured to control, in a case where the selection unit selects an object, the selection unit to select the object in response to a start position of a touch operation detected by the touch detection unit on the surface of the display, and control, in a case where the change unit changes the virtual position, the change unit to not change the virtual position in response to the start position of the touch operation detected by the touch detection unit on the surface of the display and to change the virtual position in response to movement of a touch position detected by the touch detection unit based on the movement of the touch position from the virtual position at a start of the touch operation [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Mory et al. [hereinafter as Mory] (US 2019/0147645 A1).
In reference to claim 1, Fujiwara teaches a display control apparatus comprising: one or more processors [para 0256 discloses a processor]; and one or more memories [para 0255 discloses memory] which store instructions executable by the one or more processors to cause the display control apparatus to function as:
a touch detection unit configured to detect a touch operation on a surface of a display [Figs. 3A-B, paras 0077-0079 disclose touch operations; para 0049 discloses a touch screen];
a change unit configured to change a virtual position which is for performing predetermined image processing on an object displayed on the display [Figs. 3A-B, paras 0077-0079 discloses a way of changing a virtual position of a light cast on an image; para 0256 discloses a processor]; and 
a control unit configured to display, the control unit being configured to control the change unit in a case where the touch detection unit detects a touch operation on the surface of the display, to not change the positional relationship in response to a start position of the touch operation and to change the positional relationship in response to movement of a touch position of the touch operation from a positional relationship at a start of the touch operation [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change].
However, Fujiwara does not explicitly teach display a first item indicating a positional relationship of the virtual position to the object; indicated on the first item.
Mory teaches display a first item indicating a positional relationship of the virtual position to the object; indicated on the first item [Fig. 1, 6, paras 0003, 0032-0033 disclose objects in an interface region, with the placement of a virtual light relative to the objects on the interface; para 0037 discloses using a dragging movement to move a relative position of light].
It would have been obvious to one of ordinary skill in art, having the teachings of Fujiwara and Mory before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Fujiwara to include the functionality as taught by Mory in order to obtain an image processing system in which a positional relationship between a virtual position and an object may be displayed via an interface item. 
One of ordinary skill in the art wanted to be motivated to obtain an image processing system in which a positional relationship between a virtual position and an object may be displayed via an interface item to provide a user with a sense of depth [Mory, para 0001].

In reference to claim 2, Fujiwara and Mory teach the invention of claim 1 above. 
Fujiwara further teaches The display control apparatus according to claim 1, wherein the control unit is configured to perform control to not change a position where the first item is displayed, even in a case where the touch operation is detected [Figs. 3A-B, paras 0077-0079 discloses that an initial touch input provides a position of a light at an initial position, e.g. the position of the light does not change, until a movement is detected; Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change].

In reference to claim 3, Fujiwara and Mory teach the invention of claim 1 above. 
Fujiwara further teaches The display control apparatus according to claim 1, wherein the control unit is configured to perform control to change the predetermined image processing in response to movement of a touch position detected by the touch detection unit [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change].

In reference to claim 5, Fujiwara and Mory teach the invention of claim 1 above. 
Fujiwara further teaches The display control apparatus according to claim 1, wherein the control unit is configured to perform control, in a case where a selection unit selects an object, to identifiably display an object [para 0117 discloses selecting an object to display as the focus] at a touch position detected by the touch detection unit [Figs. 3A-B, paras 0077-0079; Fig. 11, paras 0167-0171 disclose touch operations], and to perform control, in a case where the change unit changes the virtual position, to not display a touch position detected by the touch detection unit and change a positional relationship indicated by the first item in response to movement of the touch position [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change; the touch position is not displayed].

In reference to claim 6, Fujiwara and Mory teach the invention of claim 1 above. 
Mory further teaches The display control apparatus according to claim 1, wherein the first item is an item indicating an illumination direction of virtual light with respect to the object [Fig. 4, para 0030, for example, discloses an indicator of the direction of light].

In reference to claim 7, Fujiwara and Mory teach the invention of claim 1 above. 
Mory further teaches The display control apparatus according to claim 1, wherein the first item includes a second item indicating the object and a third item indicating a position of a virtual light source [Fig. 1, 6, paras 0003, 0032-0033 disclose objects in an interface region, with the placement of a virtual light relative to the objects on the interface].

In reference to claim 8, Fujiwara and Mory teach the invention of claim 7 above. 
Mory further teaches the third item [Fig. 1, 6, paras 0003, 0032-0033 disclose objects in an interface region, with the placement of a virtual light relative to the objects on the interface].
Fujiwara further teaches The display control apparatus according to claim 7, wherein the control unit is configured to perform control to change a position of the third item in response to detection by the touch detection unit of movement of a touch position [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change].

In reference to claim 9, Fujiwara and Mory teach the invention of claim 1 above. 
Mory further teaches The display control apparatus according to claim 1, wherein the predetermined image processing is image processing for virtually illuminating the object with light [Fig. 4, para 0030 disclose an indicator of a position of a light source].

In reference to claim 11, Fujiwara teaches the invention of claim 10 above.
Fujiwara further teaches The display control apparatus according to claim 10, wherein the control unit is configured to, wherein the control unit is configured to perform control, in a case where the touch detection unit detects a touch operation on the surface of the display, to not change a positional relationship in response to a start of the touch operation, and to perform control to change a positional relationship in response to movement of a touch position of the touch operation from a positional relationship at a start of the touch operation [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change].
However, Fujiwara does not explicitly teach display a first item indicating a positional relationship of the virtual position to the object; indicated on the first item.
Mory teaches display a first item indicating a positional relationship of the virtual position to the object; indicated on the first item [Fig. 1, 6, paras 0003, 0032-0033 disclose objects in an interface region, with the placement of a virtual light relative to the objects on the interface].
It would have been obvious to one of ordinary skill in art, having the teachings of Fujiwara and Mory before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Fujiwara to include the functionality as taught by Mory in order to obtain an image processing system in which a positional relationship between a virtual position and an object may be displayed via an interface item. 
One of ordinary skill in the art wanted to be motivated to obtain an image processing system in which a positional relationship between a virtual position and an object may be displayed via an interface item to provide a user with a sense of depth [Mory, para 0001].

In reference to claims 12-13, claims 12-13 are rejected for the same reasons as that of claim 1.
In reference to claims 14-15, claims 14-15 are rejected for the same reasons as that of claim 10.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Mory further in view of Jung et al. [hereinafter as Jung] (US 2014/0164907 A1).
In reference to claim 4, Fujiwara and Mory teach the invention of claim 1 above. 
Fujiwara further teaches The display control apparatus according to claim 1, wherein the control unit is configured to control in response to detection by the touch detection unit of a touch on the surface of the display and then a release of the touch without movement of a touch position, the positional relationship [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change; inherently, no movement would cause no change].
However, while Fujiwara teaches a positional relationship corresponding to detection of a touch and release without movement of the touch, Fujiwara and Mory do not explicitly teach displaying of a guide; guide indicating that the positional relationship is not changeable. 
Jung teaches displaying of a guide; guide indicating that the positional relationship is not changeable [Abstract discloses an indication, e.g. guide, regarding limiting or preventing change is made, based on a touch input]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Fujiwara, Mory, and Jung before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Fujiwara and Mory to include the functionality as taught by Jung in order to obtain an image processing system in which a guide regarding a positional relationship may be presented in response to a touch input. 
One of ordinary skill in the art wanted to be motivated to obtain an image processing system in which a guide regarding a positional relationship may be presented in response to a touch input to more conveniently provide a user with information [Jung, para 0009].

Response to Arguments
	Regarding claim 10, Applicant contends that the prior art does not teach, “in a case where the touch detection unit detects a touch operation on the surface of the display, to not change the positional relationship indicated on the first item in response to a start position of the touch operation”; Examiner respectfully disagrees. Fujiwara teaches the ability to use a touch and a drag to change the relative position of light with respect to objects [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change]. So in Fujiwara, the dragging movement initiates the change of the relative position of the light; no dragging would provide no change in the relative position, i.e. detecting a touch operation results in no change of the positional relationship. Therefore, the prior art teaches, “a control unit configured to control, in a case where the selection unit selects an object, the selection unit to select the object in response to a start position of a touch operation detected by the touch detection unit on the surface of the display, and control, in a case where the change unit changes the virtual position, the change unit to not change the virtual position in response to the start position of the touch operation detected by the touch detection unit on the surface of the display and to change the virtual position in response to movement of a touch position detected by the touch detection unit based on the movement of the touch position from the virtual position at a start of the touch operation.”
	Applicant contends that the prior does not teach, “a control unit configured to display a first item indicating a positional relationship of the virtual position to the object, the control unit being configured to control the change unit, in a case where the touch detection unit detects a touch operation on the surface of the display, to not change the positional relationship indicated on the first item in response to a start position of the touch operation and to change the positional relationship indicated on the first item in response to movement of a touch position of the touch operation from a positional relationship indicated on the first item at a start of the touch operation”; Examiner respectfully disagrees. Fujiwara teaches, “a control unit configured to display, the control unit being configured to control the change unit in a case where the touch detection unit detects a touch operation on the surface of the display, to not change the positional relationship in response to a start position of the touch operation and to change the positional relationship in response to movement of a touch position of the touch operation from a positional relationship at a start of the touch operation” [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change], as similarly expressed in the response to arguments of claim 10. The touch input of Fujiwara would not change the position of the virtual light, until movement is detected; the movement of the touch input initiates the change in position. Mory further teaches, “display a first item indicating a positional relationship of the virtual position to the object; indicated on the first item” [Fig. 1, 6, paras 0003, 0032-0033 disclose objects in an interface region, with the placement of a virtual light relative to the objects on the interface; para 0037 discloses using a dragging movement to move a relative position of light]. Of note, similarly with Mory, the change in relative position of the light occurs with the movement of the touch input, i.e. detecting a touch operation results in no change of the positional relationship; movement initiates the change. Therefore, combination of prior art teaches, “a control unit configured to display a first item indicating a positional relationship of the virtual position to the object, the control unit being configured to control the change unit, in a case where the touch detection unit detects a touch operation on the surface of the display, to not change the positional relationship indicated on the first item in response to a start position of the touch operation and to change the positional relationship indicated on the first item in response to movement of a touch position of the touch operation from a positional relationship indicated on the first item at a start of the touch operation.”
	
Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Pamplona et al. (US-20170172406-A1) discloses moving a position of a light source [para 0067].
ABE et al. (US-20170120808-A1) discloses moving a position of a light source using a swipe/flick gesture [para 0050].
	INOMATA (US-20180253902-A1) discloses moving a position of a light source [para 0165].
Cooper et al. (US-9288374-B1) discloses moving a position of a light source [col. 2, line 64].
	Gribetz et al. (US-10475246-B1) discloses moving a position of a light source [col. 4, line 45].
Gribetz et al. (US-10026231-B1) discloses moving a position of a light source [col. 4, line 19].
	Kinstner et al. (US-10254846-B1) discloses moving a position of a light source [col. 5, line 19].
Hole et al. (US-10656813-B1) discloses moving a position of a light source [col. 21].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANDREW CHUNG/Examiner, Art Unit 2173        
          

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173